


Exhibit 10.23

 

FOURTH AMENDMENT TO LEASE AGREEMENT

 

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered on and to
be effective as of March 1, 2009, by and between BAILARD AUSTIN II, LIMITED
PARTNERSHIP, a Texas limited partnership, as lessor (“Lessor”), and XPLORE
TECHNOLOGIES CORP., a Delaware corporation, as lessee (“Lessee”).

 

R E C I T A L S

 

WHEREAS, Sealy Summit Tech L.P. (“Original Lessor”), predecessor in interest to
Lessor, and Xplore Technologies Corp., a corporation formed under the laws of
Canada (“Original  Lessee”), predecessor in interest to Lessee, entered into
that certain Lease Agreement dated April 10, 2003, as amended by (a) that
certain First Amendment to Lease dated as of May 18, 2003 (the “First
Amendment”), by and between Original Lessor and Original Lessee; (b) that
certain Second Amendment of Lease dated as of May 26, 2004 (the “Second
Amendment”), by and between Original Lessor and Original Lessee; and (c) that
certain Third Amendment of Lease dated as of June 29, 2004 (the “Third
Amendment”), by and between Original Lessor and Original Lessee (as amended, the
“Lease”), pursuant to which Lessee leases from Lessor certain industrial space
known as Suite 900 (the “Leased Premises”) at 14000 Summit Drive, Austin, Texas,
in the building known as 14000 Summit (the “Building”); and

 

WHEREAS, Lessee has requested to reduce the rent payable under the Lease for the
remainder of the current term of the Lease and to extend such term, and Lessor
and Lessee desire to set forth the terms and conditions upon which the Lease
will be modified and extended.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Lessor and Lessee hereby agree that the Lease
should be, and hereby is, amended as follows:

 

1.                                       Term of Lease.  The Term of the Lease
(as defined in the Lease) is hereby extended to August 31, 2014, and the term
“Expiration Date” (as defined in the Lease) shall be amended accordingly.  As
used herein, the term “Extended Term” shall mean the period from September 1,
2009 through August 31, 2014.  Notwithstanding anything to the contrary
contained in the Lease, Lessor and Lessee acknowledge and agree that the Second
Amendment extended the Term of the Lease through August 31, 2009.  Any
references in the Second Amendment or Third Amendment to “July 31, 2009” and
“July 2009” were meant to read “August 31, 2009” and “August 2009”,
respectively.

 

2.                                       Base Rent.  Base Monthly Rent (as
defined in the Lease) shall be amended as follows:

 

1

--------------------------------------------------------------------------------


 

Time Period

 

Base Monthly Rent

 

 

 

 

 

March 1, 2009 through February 28, 2011

 

$

10,621.73

 

 

 

 

 

March 1, 2011 through February 29, 2012

 

$

13,656.51

 

 

 

 

 

March 1, 2012 through February 28, 2013

 

$

14,306.82

 

 

 

 

 

March 1, 2013 through August 31, 2014

 

$

14,740.36

 

 

3.                                       Exhibit A.  The site plan attached as
Exhibit A to the Lease is hereby deleted in its entirety, and the site plan
attached as Exhibit A to this Amendment shall be substituted therefor.

 

4.                                       Improvements to Leased Premises. 
Lessee hereby accepts the Leased Premises for the Extended Term in its as-is
condition, and Lessor shall have no obligation to make any improvements thereto
in connection with this Amendment, except  that Lessor shall complete those
leasehold improvements (the “Leasehold Improvements”) described in the estimate
dated April 16, 2009, attached hereto as Exhibit B (the “Approved Scope of
Work”), which Approved Scope of Work has been agreed to by Lessor and Lessee.
 Lessor shall complete the Leasehold Improvements by hiring a contractor to
install or construct the Leasehold Improvements in accordance with the Approved
Scope of Work and by coordinating such work with Lowell Christensen, Lessee’s
Director of Operations.  Lessor agrees to use diligent good faith efforts to
complete the Leasehold Improvements on or before July 31, 2009, so long as
Lessee takes all steps necessary to prevent interference with Lessor’s
completion of the Leasehold Improvements.  Any work (labor or materials) outside
the scope of the Approved Scope of Work shall be at Lessee’s sole cost and
expense.

 

5.                                       Lessor’s Address for Payments and
Notices.

 

(a)  Lessor’s address for the payment of rent, as set forth in Article 4.A. of
the Lease, is hereby amended to read as follows:

 

“Bailard Austin II, Limited Partnership, DBA Sealy Summit Tech Center, Dept.
6304, Los Angeles, CA 90084-6304”

 

(b)  Lessor’s address for notices, as set forth in Article 32 of the Lease, is
hereby amended to read as follows:

 

“LESSOR:

 

Bailard Austin II, Limited Partnership

c/o RREEF Management Company

1406 Halsey Way, Suite 110

Carrollton, TX 75007”

 

2

--------------------------------------------------------------------------------


 

The additional address for copies of all notices to Lessor, as set forth in
Section 2.02 of the First Amendment, is hereby deleted in its entirety.

 

6.                                       Lessee’s Insurance.  Article 9 of the
Lease is hereby deleted in its entirety, and the following is hereby substituted
therefor:

 

“9.  LESSEE’S INSURANCE

 

Lessee shall keep in force throughout the Term:  (a) a Commercial General
Liability insurance policy or policies to protect the Lessor Entities against
any liability to the public or to any invitee of Lessee or a Lessor Entity
incidental to the use of or resulting from any accident occurring in or upon the
Leased Premises with a limit of not less than $1,000,000 per occurrence and not
less than $2,000,000 in the annual aggregate, or such larger amount as Lessor
may prudently require from time to time, covering bodily injury and property
damage liability and $2,000,000 products/completed operations aggregate;
(b) Business Auto Liability covering non-owned and hired vehicles with a limit
of not less than $1,000,000 per accident; (c) Worker’s Compensation Insurance
with limits as required by statute with Employers Liability with limits of
$100,000 each accident, $500,000 disease policy limit, $100,000 disease—each
employee; (d) All Risk or Special Form coverage protecting Lessee against loss
of or damage to Lessee’s alterations, additions, improvements, carpeting, floor
coverings, panelings, decorations, fixtures, inventory and other business
personal property situated in or about the Leased Premises to the full
replacement value of the property so insured; (e) Business Interruption
Insurance with limit of liability representing loss of at least approximately
six (6) months of income; and (f) Excess Liability in the amount of $6,000,000.

 

The aforesaid policies shall (a) be provided at Lessee’s expense; (b) name the
Lessor Entities as additional insureds (General Liability) and loss payee
(PropertyCSpecial Form); (c) be issued by an insurance company with a minimum
Best’s rating of ‘A-:VII’ during the Term; and (d) provide that said insurance
shall not be canceled unless thirty (30) days prior written notice (ten days for
non-payment of premium) shall have been given to Lessor; a certificate of
Liability insurance on ACORD Form 25 and a certificate of Property insurance on
ACORD Form 28 shall be delivered to Lessor by Lessee upon the Commencement Date
and at least thirty (30) days prior to each renewal of said insurance.

 

Whenever Lessee shall undertake any alterations, additions or improvements in,
to or about the Leased Premises (‘Work’) the aforesaid insurance protection must
extend to and include injuries to persons and damage to property arising in
connection with such Work, without limitation including liability under any
applicable structural work act, and such other insurance as Lessor shall
require; and the policies of or certificates evidencing such insurance must be
delivered to Lessor prior to the commencement of any such Work.

 

3

--------------------------------------------------------------------------------


 

It is the intent of both parties to this Lease that all insurance, primary and
umbrella, purchased by Lessee in compliance with this Lease, will be primary to
any other insurance owned, secured, or in place by Lessor, which insurance shall
not be called upon by Lessee’s insurer to contribute in any way.  Lessee shall
secure endorsements to this effect from all insurers of such policies.”

 

7.                                       Proportionate Share.  Lessor and Lessee
acknowledge and agree that the term “Proportionate Share”, as defined in
Article 30 of the Lease, is hereby amended to mean 21.19%, calculated using the
current total rentable square footage of the Building of 102,284 square feet.

 

8.                                       Renewal Option.  Any and all renewal
options presently set forth in the Lease, including, without limitation, the
renewal option set forth in Exhibit F to the Lease, are hereby deleted in their
entireties.

 

9.                                       Expansion Options.  The expansion
options set forth in Exhibit G to the Lease and in Paragraph 9 and Exhibit “A”
to the Second Amendment are hereby deleted in their entireties.

 

10.                                 Parking.  Paragraph 8 of the Second
Amendment is hereby deleted in its entirety.  In lieu thereof, Lessee and its
employees, customers and other invitees shall have the exclusive right to use,
without separate charge through the expiration of the Extended Term, one
(1) parking space designated on the site plan attached hereto as Exhibit C and
incorporated herein by reference, subject to (i) all reasonable rules and
regulations promulgated by Lessor in its reasonable discretion, and (ii) rights
of ingress and egress of other tenants of the Building.  Lessor shall not be
responsible for enforcing Lessee’s parking rights against any third parties or
for marking or otherwise designating in any way such space for Lessee’s
exclusive use.  Lessee may, upon Lessor’s prior written approval of Lessee’s
plans and specifications therefor, mark or stripe that space to which Lessee has
exclusive rights.

 

11.                                 Ratification and Assumption by Lessee. 
Lessee hereby represents and warrants to Lessor that Lessee is the successor in
interest to Original Lessee, and that Lessee has previously assumed and agreed
to pay and perform all of Original Lessee’s obligations under the Lease.

 

12.                                 Financial Statements and Credit Reports.  At
Lessor’s request, Lessee shall deliver to Lessor a copy, certified by an officer
of Lessee as being a true and correct copy, of Lessee’s most recent audited
financial statement, or, if unaudited, certified by Lessee’s chief financial
officer as being true, complete and correct in all material respects.  Lessee
hereby authorizes Lessor to obtain one or more credit reports on Lessee at any
time, and shall execute such further authorizations as Lessor may reasonably
require in order to obtain a credit report.

 

13.                                 Lessee’s Authority.  If Lessee signs as a
corporation, partnership, trust or other legal entity, each of the persons
executing this Amendment on behalf of Lessee represents and warrants that Lessee
has been and is qualified to do business in the state in which the Leased
Premises are

 

4

--------------------------------------------------------------------------------


 

located, that the entity has full right and authority to enter into this
Amendment, and that all persons signing on behalf of the entity were authorized
to do so by appropriate actions.

 

Lessee hereby represents and warrants that neither Lessee, nor any persons or
entities holding any legal or beneficial interest whatsoever in Lessee, are
(i) the target of any sanctions program that is established by Executive Order
of the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury (“OFAC”); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. §5, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law
107-56, Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons.” If the foregoing representation is untrue at any time during the Term,
a Default (as defined in the Lease) will be deemed to have occurred, without the
necessity of notice to Lessee.

 

14.                                 Brokerage Commissions.  Each of the parties
hereto represents and warrants to the other that it has not dealt with any
broker or finder in connection with this Amendment, except Stream Realty Company
and Jackson & Cooksey.

 

15.                                 Effectiveness.  Except as modified herein,
all other terms and conditions of the  Lease shall remain unchanged and shall
continue in full force and effect.  Lessee knows of no Default (or any event
which with notice and/or lapse of time could become a Default) by Lessor or
Lessee under the Lease as of the date of this Amendment.  All conditions and
agreements under the Lease to be satisfied or performed by Lessor have been
satisfied and performed, including, without limitation, all requirements with
respect to any leasehold improvements or allowances therefor, free rent, and any
other payments or economic incentives.

 

16.                                 Time and Governing Law.  Time is of the
essence of this Amendment and all of its provisions.  The laws of the State of
Texas and of the United States of America shall govern the rights, remedies, and
duties of the parties hereto and the validity, construction, enforcement, and
interpretation hereof.

 

17.                                 Successors and Assigns.  This Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

18.                                 Illegality.  If any provision of this
Amendment is held to be illegal, invalid, or unenforceable under present or
future laws, such provision shall be fully severable; this Amendment shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part hereof; and the remaining provisions hereof shall
remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance herefrom.

 

19.                                 Limited Liability.  Redress for any claim
against Lessor under this Amendment or the Lease shall be limited to and
enforceable only against and to the extent of Lessor’s interest in the

 

5

--------------------------------------------------------------------------------


 

Building.  The obligations of Lessor under this Amendment and the Lease are not
intended to be and shall not be personally binding on, nor shall any resort be
had to the private properties of, any of its or its investment manager’s
trustees, directors, officers, partners, beneficiaries, members, stockholders,
employees, or agents, and in no case shall Lessor be liable to Lessee hereunder
for any lost profits, damage to business, or any form of special, indirect or
consequential damages.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

LESSOR:

 

 

 

BAILARD AUSTIN II, LIMITED PARTNERSHIP, a Texas limited partnership

 

 

 

By:

Bailard Austin General Partner II, Inc., a Texas corporation, its general
partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Joseph D. Akers, CCIM

 

 

Title:

Vice President

 

 

Date:

                                           , 2009

 

 

 

 

LESSEE:

 

 

 

XPLORE TECHNOLOGIES CORP., a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

                                           , 2009

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A - SPACE LOCATION

 

attached to and made a part of Fourth Amendment to Lease Agreement

dated effective as of March 1, 2009, between

Bailard Austin II, Limited Partnership, a Texas limited partnership, as Lessor,

and Xplore Technologies Corp., a Delaware corporation, as Lessee

 

14000 Summit Drive, Suite 900, Austin, Texas, containing approximately 21,677
square feet

 

Exhibit A is intended only to show the general location of the Leased Premises
as of the date of execution of the Fourth Amendment to Lease Agreement.  It does
not in any way supersede any of Lessor’s rights set forth with respect to
arrangements and/or locations of public parts of the Building and changes in
such arrangements and/or locations.  It is not to be scaled; any measurements or
distances shown should be taken as approximate.

 

[g220462kii001.jpg]

 

 

 

Lessor

Lessee

 

--------------------------------------------------------------------------------


 

EXHIBIT B - APPROVED SCOPE OF WORK

 

attached to and made a part of Fourth Amendment to Lease Agreement

dated effective as of March 1, 2009, between

Bailard Austin II, Limited Partnership, a Texas limited partnership, as Lessor,

and Xplore Technologies Corp., a Delaware corporation, as Lessee

 

SEE ATTACHED ONE (1) PAGE

 

 

 

Lessor

Lessee

 

--------------------------------------------------------------------------------


 

Construction Cost Breakd

 

Xplore

 

4/16/2009

 

TRADE

 

 

NOTES

 

I.E

 

COST

 

 

 

 

 

 

 

 

 

 

 

Electrical

 

-

Un switch hi-bay lights - add (2) rows of 80’ long strip lighting. - Reswitch

 

-

 

$

8,500.00

 

HVAC

 

-

 

 

-

 

 

 

Insulation

 

-

Add Insualtion to (5) Roll-up doors

 

-

 

$

1,875.00

 

Painting

 

-

Fix & Fill Grout lines in floor

 

-

 

$

350.00

 

Flooring

 

-

 

 

-

 

 

 

 

 

-

 

 

-

 

 

 

Doors Frames & Hdwr.

 

-

Add (4) new door sweeps

 

-

 

$

250.00

 

Drywall & Metal Std.

 

-

Replace 2 boxes of ceiling tile TO space.

 

-

 

$

225.00

 

Corner guards

 

-

Install (2) Corner guards

 

-

 

$

200.00

 

Fencing

 

-

Install owner supplied Fence

 

-

 

$

300.00

 

Parking Lot Sign

 

-

Add Sign for President

 

-

 

$

400.00

 

 

 

 

 

 

-

 

 

 

 

 

 

 

 

-

 

 

 

 

 

 

 

 

-

 

 

 

 

 

Cost to relamp High Bay lights witht new T-5 $300 each

 

-

 

 

 

 

 

 

 

 

-

 

 

 

 

 

 

 

 

-

 

 

 

 

 

 

 

 

-

 

 

 

 

 

 

 

 

-

 

 

 

 

 

 

 

 

-

 

 

 

 

 

 

 

 

-

 

 

 

 

 

 

 

 

-

 

 

 

 

 

 

 

 

-

 

 

 

 

 

 

 

 

-

 

 

 

 

 

 

 

 

-

 

 

 

 

 

 

 

 

-

 

$

250.00

 

 

 

0

Sub Total

 

-

 

$

12,350.00

 

 

 

 

 

 

 

 

 

 

GENERAL CONSTRUCTION COST

 

 

 

 

 

 

 

 

 

 

 

General Clean - Up

 

   Weeks

DAILY CLEAN - UP AND DUST CONTROL

 

-

 

$

0.00

 

Trash Dumpster

 

0 Dumps

DUMPSTER - PERMITS - SPACE RENTAL

 

-

 

$

0.00

 

Supervision / Pro. Man.

 

   Weeks

ON SITE SUPERVISION - PROJECT MANAGER

 

-

 

$

750.00

 

Insurance

 

 

GENERAL LIABILITY & WORKERS COMP.

 

 

 

$

61.75

 

 

 

 

Sub Total

 

-

 

$

811.75

 

 

 

 

Sub Total Cost

 

-

 

$

13,161.75

 

 

 

 

DCI Fee

 

-

 

7

%

 

 

 

Total Fee Amount

 

-

 

$

985.82

 

 

 

 

Subtotal

 

-

 

$

14,147.57

 

 

 

 

8.25% Tax

 

-

 

$

1,167.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

-

 

$

15,314.74

 

 

 

 

Landlord

Tenant

 

--------------------------------------------------------------------------------


 

EXHIBIT C - PARKING

 

attached to and made a part of Fourth Amendment to Lease Agreement

dated effective as of March 1, 2009, between

Bailard Austin II, Limited Partnership, a Texas limited partnership, as Lessor,

and Xplore Technologies Corp., a Delaware corporation, as Lessee

 

[g220462kii002.jpg]

 

 

 

Lessor

Lessee

 

--------------------------------------------------------------------------------
